Citation Nr: 0834806	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-04 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of shrapnel wound, right lateral thigh, Muscle 
Group XIV, currently rated as 30 percent disabling.  

2.  Entitlement to an increased disability rating for 
arthrosis of the left shoulder, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to February 
1970.  During his tour in Vietnam, he was a forward observer 
and mortar man.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO), dated in July 2004 and February 2005.  In the July 2004 
decision, the RO denied an increased rating for residuals of 
shell fragment wound of Muscle Group XIV.  In the February 
2005 decision, the RO granted a 10 percent rating for 
arthrosis of the left shoulder which had previously been 
rated noncompensable.

In June 2006, a videoconference Board hearing was held before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates no more than a moderately 
severe muscle injury to muscle group XIV.

3.  The evidence demonstrates painful flexion of the left arm 
to 90 degrees and abduction to 92 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a shrapnel wound to the right thigh involving 
muscle group XIV have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5314 (2007).

2.  The criteria for a rating of 20 percent, but no higher, 
for arthrosis of the left shoulder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in April 2004, June 2004, and November 2004.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claims and identified the veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in May 2006.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the RO dated in April 2004, June 2004, and November 2004 
satisfied many of the requirements of the VCAA, the letters 
did not inform the veteran that he needed to show the effect 
that the worsening of his symptoms had on his employment and 
daily life.  The letters also did not specifically describe 
the requirements of the applicable Diagnostic Codes.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the veteran was informed of the 
specific requirements of the applicable Diagnostic Codes in 
statements of the case issued in January 2005 and July 2005.  
The veteran was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, and the RO also readjudicated 
the case by way of a supplemental statement of the case 
issued in July 2007 after the notice was provided.  Thus, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the notice error did not 
affect the essential fairness of the adjudication.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations-Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that may result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Therefore, the present 
analysis is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007)

Residuals of Shrapnel Wound, Muscle Group XIV

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2007).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  38 C.F.R. § 4.55(b).  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act upon the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a) (2007).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 
Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is 
essentially a totality-of-the-circumstances test and that no 
single factor is per se controlling.  Tropf v. Nicholson, 20 
Vet. App. 317 (2006).

A slight disability of muscles is described as a simple wound 
of muscle without debridement or infection.  The service 
department records would demonstrate a superficial wound with 
brief treatment and return to duty.  Healing would be shown 
as having been with good functional results.  No cardinal 
signs or symptoms of muscle disability would be shown and the 
scar would be minimal with no evidence of fascial defect, 
atrophy, or impaired tonus.  There would be no impairment of 
function or metallic fragments retained in muscle tissue.  
Id.

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  Id.

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intramuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  Id.

A severe disability of the muscles is characterized by 
evidence of through and through or deep penetrating wound due 
to a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intramuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Id.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of a 
missile.  X-ray may show minute multiple scattered foreign 
bodies indicating spread of intramuscular trauma and 
explosive effect of a missile.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance.  Soft 
or flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present.  Visible or 
measured atrophy may or may not be present.  Adaptive 
contraction of an opposing group of muscles, if present, 
indicates severity.  Adhesion of a scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in area where bone is normally protected by muscle, indicates 
the severe type.  Atrophy of muscle groups not included in 
the track of the missile, particularly of the trapezius and 
serratus in wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire muscle 
following simple piercing by a projectile (progressive 
sclerosing myositis),  may be included in the severe group if 
there is sufficient evidence of severe disability.  Id.

	(CONTINUED ON NEXT PAGE)




5314
Group XIV. Rating

Function: Extension of knee (2, 3, 4, 5); 
simultaneous flexion of hip and flexion of knee 
(1); tension of fascia lata and iliotibial 
(Maissiat's) band, acting with XVII (1) in 
postural support of body (6); acting with 
hamstrings in synchronizing hip and knee (1, 2). 
Anterior thigh group: 1. Sartorius; 2. rectus 
femoris; 3. vastus externus; 4. vastus 
intermedius; 5. vastus internus; 6. tensor 
vaginae femoris.


Severe
40

Moderately Severe
30

Moderate
10

Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5314 (2007)

Service treatment records show that on February 1, 1968, the 
veteran sustained shell fragment wounds, including in the 
right thigh as a result of enemy rifle fire while serving in 
Vietnam.  Upon exploration of the right thigh wound, the 
femoral vessels were noted to be intact.  A large metallic 
fragment was removed from the veteran's right lateral 
buttock.  The veteran continued his recovery until he was 
returned to duty on April 17, 1968.  The final diagnosis was 
multiple shrapnel wounds to the right groin, right buttock, 
and right leg.  At the time of his separation physical 
examination in January 1970, scars from the shell fragment 
wounds were noted.

On VA examination in July 1970, the veteran complained of 
constant pain in the right thigh and calf, and not 
necessarily aggravated by exercise.  On objective 
examination, his posture was good and his gait steady.  
Pulsations were good in the lower extremities, and there was 
no peripheral edema.  It was noted that the veteran had a 6 
inch by 2 inch well-healed, non-tender scar in the anterior 
upper right thigh area.  The examiner observed a fascial 
defect and stated that under tension, the scar bulged.  There 
was also a 11/2 inch by 11/2 inch healed and non-tender scar on 
the lower lateral aspect of the right thigh.  It was further 
noted that neurologically, the reflexes were active and equal 
with no marked demonstrable functional or sensory 
disturbances.  On orthopedic examination, the examiner 
observed a 61/2 inch scar which varied in width from 1 to 11/2 
inches in the upper anterolateral thigh.  The scar was noted 
to be mildly depressed with mild to moderate loss of muscle 
tissue.  There was a fascial defect with muscle bulging.  The 
muscle loss appeared to be primarily from the tensor fasciae 
femoris and from the rectus femoris.  The examiner found a 
full range of motion in the right hip, knee, ankle, and foot.  
An X-ray study revealed no bone or joint abnormalities.  
Small fragments of metal were seen in the soft tissues of the 
distal thigh.  Service connection for residuals of a shrapnel 
wound, right anterolateral thigh with loss of muscle tissue, 
muscle group XIV was established in August 1970, and a 30 
percent rating was awarded for the thigh injury.

In May 2004, the veteran reported increased pain in his right 
upper thigh.  He said that he felt pain and pulling in his 
thigh when he walked.  He reported that a doctor had told him 
he had damaged nerves and scar tissue.  He stated that the 
area above his knee would go numb.

A VA examiner noted in July 2004 that the veteran had an 18 
cm. non-tender wound along the anterolateral portion of the 
right thigh.  While there was no evidence of bone joint 
damage, there was muscle herniation and some evidence of 
nerve damage.  The veteran had decreased sensation over the 
lateral portion of the right femur.  No evidence of tendon 
damage was observed.  Quadriceps strength was found to be 
5/5.  There was some slight tissue loss, and the 
hypopigmented scar did not adhere to the underlying soft 
tissues.  Range of motion of the hip and right knee was 
observed to be full, although it was additionally noted that 
the veteran had some restricted motion because of the scar 
formation.  An additional 8 cm. scar which ran in a 
transverse direction was present.  It was noted that the scar 
"does affect his muscle strength or joint motion."  There 
was no pain, instability, or depression of the scar.  No 
evidence of inflammation, edema or keloid formation was 
found.

A private treatment record from October 2004 shows that the 
veteran complained of his right leg giving way with pain, 
numbness, and tingling.  The examiner found negative 
straight-leg raising on the right and left.  The range of 
motion of the right hip was good, and the girth measurements 
were 171/2 inches bilaterally.  X-rays of the pelvis and thigh 
revealed no foreign bodies present in the soft tissues.

The veteran stated in November 2004 that his leg constantly 
throbbed and ached when he walked.  He said that his right 
leg pain interrupted his sleep.

In August 2005 a VA examiner found a very long jagged scar 
with some puckering that measured 15.5 cm. by 2 cm.  
Significant subcutaneous binding was observed in the proximal 
7 cm. of the scar.  The scar appeared to be deep for those 7 
cm. and superficial in the remainder.  No tenderness of the 
scar was noted.  The diagnosis was: well-healed right lateral 
thigh scar with evidence for paresthesia.

During his personal hearing before the undersigned Veterans 
Law Judge in June 2006, the veteran stated that the thigh 
muscles under the scar would tighten up while he worked.  

On VA examination in June 2007, the veteran said he had 
severe muscle pain which rated a 7 on a 0 (low) to 10 (high) 
pain scale.  He reported that the pain would flare every day 
to a 10 and would interfere with his sleep.  The examiner 
stated that the muscle injured was the vastus lateralis.  He 
observed a 3 cm. by 17 cm. scar that had a 0.9 cm. deep loss 
of muscle mass.  The quadriceps group measured 54 cm. on the 
right and 55 cm. on the left.  Muscle strength was noted to 
be 4/5 on the right, and neurologically, it was intact to 
light touch.  It was noted that the range of motion of the 
right knee was intact and did not decrease after repetitive 
use.  There  was no loss of sensitivity or tenderness.  The 
examiner noted no adhesions, tendon damage, bone, joint, or 
nerve damage.  The diagnosis listed was right vastus 
lateralis shrapnel injury, with atrophy and decreased bulk 
and strength.

As a preliminary matter, the Board notes that service 
connection has previously been established for the veteran's 
scars as well as for damage to muscle group XVII (low back 
and buttock), and the evaluation for those disabilities is 
not on appeal.  Consequently, the only issue the Board will 
be considering is the evaluation of disability for muscle 
group XIV.

The Board finds that the evidence of record demonstrates no 
more than a moderately severe muscle injury to muscle group 
XIV throughout the entire period of appeal.  The evidence 
does not demonstrate a severe disability.  The VA and private 
examiners have not found soft or flabby muscles.  The scar is 
not adherent to the underlying musculature.  Repetitive use 
testing did not reveal severe impairment of function.  The 
muscle strength in the right thigh has been demonstrated to 
be similar to the muscle strength in the left thigh.  
Although the most recent VA examiner observed an atrophy of 
the right thigh, he noted that it was only 1 cm. smaller in 
circumference than the left thigh.  The range of motion of 
the knee has been observed to be full.  There is no evidence 
of adhesion of the scar to a bone.  The most recent X-ray did 
not show minute multiple scattered foreign bodies.  
Additionally, while the veteran has retired from his previous 
employment, the evidence shows that he retired for multiple 
medical reasons.  Based on consideration of the entirety of 
the record, the Board finds that the symptomatology of the 
veteran's muscle group XIV disability is best described as 
moderately severe, and thus, a rating in excess of 30 percent 
is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The veteran's service-connected residuals of a 
shrapnel injury to muscle group XIV is adequately rated under 
the available schedular criteria.  While the objective 
findings of physical impairment are well documented, there is 
no evidence of prolonged medical treatment requiring absence 
from work or marked interference with employment due solely 
to the injury to muscle group XIV.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321 for 
extraschedular evaluation of the veteran's tinnitus, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).



Arthrosis of the Left Shoulder

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. §  4.41a, Diagnostic Code 5003 (2007)

520
0
Scapulohumeral articulation, ankylosis of:
Rating


Major
Minor

NOTE:  The scapula and humerus move as one 
piece



Unfavorable, abduction limited to 25  from 
side
50
40

Intermediate between favorable and 
unfavorable 
40
30

Favorable, abduction to 60 , can reach mouth 
and head
30
20




520
1
Arm, limitation of motion of:
Rating


Majo
r
Minor

To 25  from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20

520
2
Humerus, other impairment of:
Rating


Majo
r
Minor

Loss of head of (flail shoulder)
80
70

Nonunion of (false flail joint)
60
50

Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral 
joint:




With frequent episodes and guarding of all 
arm movements
30
20


With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:




Marked deformity
30
20


Moderate deformity
20
20

520
3
Clavicle or scapula, impairment of:
Rating


Majo
r
Minor

Dislocation of
20
20

Non-union of:




With loose movement
20
20


Without loose movement
10
10

Malunion of
10
10

Or rate on impairment of function of 
contiguous joint.


38 C.F.R. § 4.71a (2007).

   
38 C.F.R. § 4.71, Plate I (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
intent of the schedule is to recognize painful motion with 
joint or particular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59 (2007).

In this case, the veteran was granted service connection for 
his left shoulder disability in an August 1970 rating 
decision.  This decision was based on service treatment 
records which showed that the veteran had dislocated his left 
shoulder while on active duty.

A private treatment record from October 2004 shows that the 
veteran had discomfort in his left shoulder.  Elevation of 
the left arm was to 130 degrees, and abduction was to 130 
degrees.  X-rays revealed very mild and very early 
glenohumeral osteoarthritis of the left shoulder.

The veteran stated in November 2004 that his left shoulder 
ached.  He said he had arthritis in his left arm, and the 
pain in his shoulder interrupted his sleep.  

On VA examination in November 2004, the veteran reported pain 
and stiffness in his left shoulder.  He said that he had 
never had surgery and did not take medications.  He worked as 
a mail carrier and had difficulties with overhead activities 
and sleeping on his left side.  It was noted that the veteran 
was left hand dominant.  On objective examination, the left 
shoulder arc of motion was to 110 degrees without pain and 
145 degrees with pain.  External rotation was to 65 degrees.  
Internal rotation was to 15 degrees without pain and 25 
degrees with pain.  The examiner noted positive apprehension 
with relocation and positive signs of impingement in the one, 
two and three position.  A VA X-ray from February 2005 
revealed minimal degenerative change in the left shoulder.

Worker's compensation records indicate that the veteran had a 
work-related accident in February 2005, after which he 
received physical therapy for his left shoulder.  A physical 
therapy note from March 2005 states that the veteran had 
permanent work restrictions for his right shoulder and had 
arthritis in his left shoulder.  Numerous notes were 
recorded, but the examiner did not specify which shoulder was 
observed.

Private magnetic resonance imaging (MRI) studies completed in 
July 2005 revealed diffuse degenerative changes of the labrum 
and glenohumeral articulation.  Supraspinatus impingement by 
prominent acromioclavicular osteoarthritic changes was also 
observed.  The veteran underwent left shoulder surgery in 
July 2005.

A private treatment note from November 2005 indicates that 
the veteran was able to actively elevate his left shoulder to 
140 degrees.  Abduction was to 100 degrees.  It was observed 
that the veteran was stiff in his high range of motion.  No 
instability was elicited.  The veteran reported that his 
shoulder would dislocate with popping and pain.

A VA orthopedic consult from December 2005 states that the 
veteran was unable to strengthen his shoulder due to pain, 
but he was attempting to do his range of motion exercises.  
The veteran complained of pain when he was sleeping and with 
overhead activities.  It was noted that he was unable to do 
any lifting, but he was able to do his activities of daily 
living.  The examiner found no signs of atrophy.  Abduction 
of the shoulder was 5/5 bilaterally, and sensation was 
intact.  Forward flexion on the left was to 140 degrees.  
Abduction on the left was to 130 degrees.  Internal rotation 
was to about the L2.

The veteran complained of left shoulder pain to a private 
examiner in January 2006.  It was noted that previously, the 
veteran had underwent an arthroscopic debridement of a torn 
glenoid labrum of his left shoulder, arthroscopic subacromial 
decompression of his left shoulder, and arthroscopic Mumford 
resection of the distal end of the clavicle of his left 
shoulder.  The veteran rated his pain as an 8 on a 0 (low) to 
10 (high) pain scale.  He described his pain as sharp, aching 
and stabbing.  The examiner observed a full range of motion 
of the shoulder with pain at the extremes of movement.  
Horizontal flexion was diminished due to pain in the 
shoulder.  X-rays revealed a bony labral defect anteriorly 
with a separation.

At his June 2006 hearing before the undersigned Veterans Law 
Judge, the veteran indicated that he had undergone left 
shoulder surgery two days earlier.  He also stated that his 
left arm was his dominant arm.

On VA examination in June 2007, the veteran reported 
increased pain.  Regarding his left shoulder, he indicated 
that he reinjured it at work in 2006, requiring surgery.  He 
was receiving worker's compensation for the injury.  He said 
he experienced constant moderate pain which would flare up 
daily to an 8 on a 0 (low) to 10 (high) pain scale.  It was 
noted that while the veteran was currently employed, he had 
been unable to perform his duties and had been living on 
workers compensation.  He indicated that his activities of 
daily living had been affected.  On objective examination, 
flexion with pain was to 90 degrees.  Abduction with pain was 
to 92 degrees.  Internal and external rotation was to 60 
degrees with pain.  It was noted that the ranges of motion of 
the left shoulder were not additionally limited following 
repetitive use.  X-rays revealed degenerative changes at the 
acromioclavicular joint, glenoid rim, and greater tuberosity 
with little interval change since January 2005.
Based on the evidence of record, the Board finds that an 
evaluation of 20 percent, but no higher, for arthrosis of the 
left shoulder is warranted.  The Board notes the range of 
motion findings from the June 2007 VA examination.  As left 
shoulder flexion with pain was to 90 degrees, the veteran's 
limitation of motion of the left arm was not limited at 
midway between side and shoulder level at the examination.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).  In addition, 
as the veteran had motion in the left shoulder, his shoulder 
was not ankylosed.  38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2007).  Further, the medical records do not show that the 
veteran had any impairment of the humerus that resulted in a 
malunion of the humerus or recurrent dislocation at the 
scapulohumeral joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5202 (2007).  Based solely on the above analysis, the veteran 
warrants a rating of 20 percent, but no higher.

The Board notes that prior examinations during the appeal 
period indicate that the veteran's left shoulder could flex 
above the shoulder level, raising the possibility of a lower, 
staged rating.  However, the Board is mindful that ratings 
can be considered based on functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The evidence of record 
documents the veteran's reports of pain.  The November 2004 
VA examiner noted the presence of pain and stiffness in the 
veteran's left shoulder.  The VA orthopedic consult from 
December 2005 indicates that the veteran was unable to do 
strengthening exercises for his left shoulder due to pain.  
Additionally, the VA examination of June 2007 found pain 
throughout the veteran's range of motion.  Therefore, the 
Board finds that a rating of 20 percent, but no higher, is 
warranted throughout the period of appeal for arthrosis of 
the left shoulder.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The present service-connected 
disorder on appeal is adequately rated under the available 
schedular criteria.  Pain and some degree of interference 
with employment are contemplated by the schedular guidelines.  
The Board notes the veteran has other service and nonservice-
connected disabilities which have interfered with his 
employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an increased disability rating for residuals 
of shrapnel wound, right lateral thigh, Muscle Group XIV, 
currently rated as 30 percent disabling, is denied.

Entitlement to an evaluation of 20 percent, but no higher, 
for arthrosis of the left shoulder is granted, subject to the 
regulations governing the payment of monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


